ORDER ON APPELLANT’S MOTION FOR REHEARING
PER CURIAM.
The Motion for Rehearing filed in case number 2D15-5500 by the pro se Appellant, Spencer Baker, is granted. Accordingly, the per curiam opinion filed January 18, 2017, is withdrawn and the mandate issued on February 21, 2017, is recalled. *268Amanda Peterson, appointed counsel for Appellant, shall provide the complete record, including supplements, to him within twenty days of this order, and she shall certify to this court in wilting that she has done so. The pro se Appellant shall have sixty days from the date of this order to file an initial brief and to serve a copy on the Attorney General at 3507 E. Frontage Road, Suite 200, Tampa, FL 33706-7013.
NORTHCUTT, KHOUZAM, and SALARIO, JJ„ Concur.